                  Case 17-42234               Doc        Filed 07/02/20            Entered 07/02/20 09:35:42                   Desc Main
                                                             Document              Page 1 of 6
 Fill in this information to identify the case:
 Debtor 1    James William Gausman

 Debtor 2    Kathleen Jo Gausman
             aka Kathleen Jo Klatke Gausman

 (Spouse, if filing)

 United States Bankruptcy Court for the District of MINNESOTA

 Case number 17-42234

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: U.S. BANK NATIONAL ASSOCIATION, NOT                             Court claim no. (if known): 4-1
INDIVIDUALLY BUT SOLELY AS TRUSTEE FOR BLUEWATER
INVESTMENT TRUST 2017-1
Last 4 digits of any number you use to                                            Date of payment change: 8/1/2020
identify the debtor’s account: 9650                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $2,178.65
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         ■ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment: $535.34                            New escrow payment: $740.23


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         ■ No
         □ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:                                    New interest rate:

         Current principal and interest payment:           New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
                 Case 17-42234               Doc         Filed 07/02/20          Entered 07/02/20 09:35:42                       Desc Main
                                                             Document            Page 2 of 6


Debtor 1 James William Gausman                                      Case number (if known) 17-42234
           Print Name        Middle Name   Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

     /s/ __Erin Elam ____________________
                                       Date _________07/01/2020_______________
     Signature



  Print             _____Erin Elam ________________________________________                           Title   Authorized Agent for Creditor
                    First Name                    Middle Name      Last Name


  Company           Robertson, Anschutz, Schneid & Crane LLC


  Address           10700 Abbott's Bridge Road, Suite 170
                    Number       Street


                    Duluth GA 30097
                    City                                                State        ZIP Code

  Contact Phone     470-321-7112                                                                      Email ______eelam@rascrane.com _______________________




Official Form 410S1                                    Notice of Mortgage Payment Change                                                      page 2
              Case 17-42234     Doc     Filed 07/02/20       Entered 07/02/20 09:35:42         Desc Main
                                            Document         Page 3 of 6
                                           CERTIFICATE OF SERVICE

                                         July 2, 2020
               I HEREBY CERTIFY that on ____________________________________________________________,
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
Michael G. Davey
Full Circle Law
2233 University Ave W
Suite 150
St Paul, MN 55114

James William Gausman
3353 Chowen Avenue North
Robbinsdale, Mn 55422

Kathleen Jo Gausman
3353 Chowen Avenue North
Robbinsdale, Mn 55422

Gregory A Burrell
100 South Fifth Street
Suite 480
Minneapolis, MN 55402

US Trustee
1015 US Courthouse
300 S 4th St
Minneapolis, MN 55415

                                                                          Robertson, Anschutz, Schneid & Crane LLC
                                                                          Authorized Agent for Secured Creditor
                                                                          10700 Abbott's Bridge Road, Suite 170
                                                                          Duluth, GA 30097
                                                                          Telephone: 470-321-7112
                                                                          Facsimile: 404-393-1425

                                                                              /s/Nora Stone
                                                                          By: _________________________
                                                                             Nora Stone
                                                                             Email: nostone@rascrane.com




Official Form 410S1                   Notice of Mortgage Payment Change                              page 3
                                                                 Representation Of Printed Document
                    Case 17-42234                  Doc      Filed 07/02/20                   Entered 07/02/20 09:35:42                          Desc Main
                               9990 Richmond, Suite 400 South   Document                     Page 4 of 6                                          9990 Richmond Avenue
                               Houston, TX 77042-4546
                                                                                                                                                         Suite 400 South
                                                                                                                                                      Houston, TX 77042
  June 23, 2020                                                                                                                                 Telephone (877) 768-3759
                                                                                                                                                      Fax (866) 926-5498
                                                                                                                                                  www.selenefinance.com

                                                                                                                                             Hours of Operation (CT)
                                                                                                                                   Monday - Thursday: 8 a.m. - 9 p.m.
                                                                                                                                              Friday: 8 a.m. - 5 p.m.
            KATHY GAUSMAN
            JAMES W GAUSMAN
            3353 CHOWEN AVE N
            MINNEAPOLIS MN 55422-2920




Re:     Account Number:
          Mortgagor(s):                KATHY GAUSMAN
                                       JAMES W GAUSMAN
          Property Address:            3353 CHOWEN AVE N
                                       MINNEAPOLIS MN 55422




Dear Mortgagor(s):
Our records indicate the above referenced mortgagor(s) is/are either in bankruptcy or has/have received a
discharge in bankruptcy. If the mortgagor(s) has/have received a discharge in bankruptcy, Selene fully
acknowledges that the mortgagor(s) has/have no personal liability for the debt. THIS NOTICE IS FOR
INFORMATIONAL PURPOSES ONLY.




Selene Finance LP is a debt collector attempting to collect a debt and any information obtained will be used for that purpose.
Please note that if you are in bankruptcy or received a bankruptcy discharge of this debt, this communication is not an attempt to collect the debt against you personally.
For Servicemembers and their Dependents: The Federal Servicemembers Civil Relief Act and certain state laws provide important protections for you, including, under most
circumstances, a prohibition on foreclosure during and twelve months after the servicemember’s active duty service. Selene will not foreclose on the property of a servicemember
or his or her dependent during that time, except pursuant to a court order. You also may be entitled to other protections under these laws, including interest rate and fee relief.
Please contact us to learn more about your rights.



                                                                            Internet Reprint
                                                                REPRESENTATION OF PRINTED DOCUMENT
                      Case 17-42234                        Doc           Filed 07/02/20                    Entered 07/02/20 09:35:42
                                                                                                                       ANNUAL  ESCROWDesc Main
                                                                                                                                       ACCOUNT
                                   9990 Richmond, Suite 400 South            Document                      Page 5 of 6 DISCLOSURE STATEMENT
                                   Houston, TX 77042-4546
                                                                                                                                            LOAN NUMBER:
                                                                                                                                                   DATE: June 23, 2020
                                                                                                                                                                                              New Payment
                                                                                                                                                                             Previous             Effective
                                                                                                                                                                             Payment               08/01/20
                                                                                                                      PRINCIPAL AND INTEREST                                 $1,438.42            $1,438.42
                                                                                                                      ESCROW                                                    $490.97                 $615.44
             KATHY GAUSMAN                                                                                            SHORTAGE SPREAD                                             $44.37                $124.79
             JAMES W GAUSMAN
                                                                                                                      TOTAL PAYMENT                                           $1,973.76              $2,178.65
             3353 CHOWEN AVE N
             MINNEAPOLIS MN 55422-2920                                                                                CURRENT ESCROW BALANCE                                 -$3,226.27




                                                                                                                      CUSTOMER SERVICE 877-735-3637

                                                                        COMING YEAR ESCROW PROJECTION
The purpose of the Coming Year Escrow Projection is to determine the lowest balance “Low Point” to which your escrow account will decline over the upcoming year. The purpose of the Low Balance
Summary is to compare the projected and allowable low point amounts. If the projected low point is greater than the allowable low point (*), there is a surplus. If the surplus is $50.00 or greater, it will be
automatically refunded to you. If the surplus is less than $50.00, we have lowered your payment accordingly. If the projected low point is less than the allowable low point(*), there is a shortage and/or
deficiency which will be recovered by an adjustment to your monthly payment over a specified number of months. The adjustment amount(s) appears in the Low Balance Summary and New Payment
Information.


   ANTICIPATED ESCROW DISBURSEMENT                                           PAYMENTS                                                                PAYMENTS    CUR BAL    REQ BAL
                                                              MONTH         TO ESCROW               DESCRIPTION                                    FROM ESCROW PROJECTION PROJECTION
HOMEOWNERS INS                                 1,120.68
                                                                                                    BEGINNING BALANCE                                                            963.06            2,460.59
COUNTY TAXES                                   3,468.75
                                                               08/20                615.44          HOMEOWNERS INS                                            -93.39           1,485.11            2,982.64
COUNTY TAXES                                   2,795.86
                                                               09/20                615.44          HOMEOWNERS INS                                            -93.39           2,007.16            3,504.69
                                                               10/20                615.44          HOMEOWNERS INS                                            -93.39           2,529.21            4,026.74
                                                               10/20                   .00          COUNTY TAXES                                           -2,795.86            -266.65            1,230.88 *
                                                               11/20                615.44          HOMEOWNERS INS                                            -93.39             255.40            1,752.93
                                                               12/20                615.44          HOMEOWNERS INS                                            -93.39             777.45            2,274.98
                                                               01/21                615.44          HOMEOWNERS INS                                            -93.39           1,299.50            2,797.03
TOTAL DISBURSEMENTS                             7,385.29       02/21                615.44          HOMEOWNERS INS                                            -93.39           1,821.55            3,319.08
DIVIDED BY 12 MONTHS                                           03/21                615.44          HOMEOWNERS INS                                            -93.39           2,343.60            3,841.13
MONTHLY ESCROW DEPOSIT                           615.44        04/21                615.44          HOMEOWNERS INS                                            -93.39           2,865.65            4,363.18
                                                               05/21                615.44          HOMEOWNERS INS                                            -93.39           3,387.70            4,885.23
          LOW BALANCE SUMMARY                                  05/21                   .00          COUNTY TAXES                                           -3,468.75             -81.05            1,416.48
                                                               06/21                615.44          HOMEOWNERS INS                                            -93.39             441.00            1,938.53
PROJECTED LOW POINT                             -266.65
                                                               07/21                615.44          HOMEOWNERS INS                                            -93.39             963.05            2,460.58
ALLOWABLE LOW POINT                            1,230.88
                                                               TOTAL             7,385.28                                                                  -7,385.29



SHORTAGE                             1,497.53
   ESCROW ADJUSTMENT
                                       124.79
   FOR 12 MONTHS
The cushion allowed by federal law (RESPA) is
two times your monthly escrow payment
(excluding MIP/PMI), unless state law specifies
a lower amount.

                                                                              IMPORTANT MESSAGES
                    PLEASE DO NOT SEND CORRESPONDENCE WITH YOUR PAYMENT - ALWAYS WRITE YOUR ACCOUNT NUMBER ON YOUR CHECK




                                           PLEASE RETURN LOWER PORTION WITH YOUR PAYMENT AND KEEP THE TOP PORTION FOR YOUR RECORDS
                                                                                       INTERNET REPRINT
                                                         ESCROW SHORTAGE REPLY
                                                         This is not a bill for the shortage amount. You are not required to pay this shortage in one
                                                         payment. The total shortage amount is automatically divided by 12 and included in your monthly
                                                         payment.
     KATHY GAUSMAN
     JAMES W GAUSMAN                                     You can reduce your monthly payment by $124.79 per payment if you pay the total shortage in full
                                                         immediately. Simply send your check for $1,497.53 along with this coupon.
     SELENE FINANCE
     PO BOX 421639                                                                                                                                                           LOAN NUMBER
     HOUSTON TX 77242-1639

                                                                                                                                                                          SHORTAGE AMOUNT

                                                                                                                                                                                $1,497.53
                                                               ESCROW ACCOUNT HISTORY
Loan Number:
                  Case 17-42234                   Doc   Filed 07/02/20 Entered 07/02/20 09:35:42 Desc                                      Main
                                                                                                                                       Date: June 23, 2020
♦
                                                            Document              Page     6  of   6
    This statement itemizes your actual escrow account transactions since your previous analysis statement or initial disclosure. The projections from your previous
    escrow analysis are to the left of the actual payments, disbursements and escrow balance. By comparing the actual escrow payments to the previous projections
    listed, you can determine where a difference may have occurred.
♦   An asterisk (*) indicates a difference from the projected activity in either the amount or date.
♦   When applicable, the letter “E” beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.
♦   Your projected low point may or may not have been reached based on one or more of the following factors:
PAYMENT(S)                                                  TAXES                                                INSURANCE
• Monthly payment(s) received earlier OR later              • Tax rate and/or assessed value changed             • Premium changed
  than expected                                             • Exemption status lost or changed                   • Coverage changed
• Monthly payment(s) received were less than OR             • Supplemental/Delinquent tax paid                   • Additional premium paid
  greater than expected                                     • Tax bill paid earlier OR later than expected       • Insurance bill paid earlier OR later than expected
• Previous overage was returned to escrow                   • Tax installment not paid                           • Premium was not paid
• Previous shortage not paid entirely                       • Tax refund received                                • Premium refund received
                                                            • New tax escrow requirement paid                    • New insurance escrow requirement paid
                                                                                                                 • Lender placed insurance premium paid
               PAYMENTS TO ESCROW                 DISBURSEMENTS FROM ESCROW                                                                  ESCROW BALANCE
MONTH         PROJECTED     ACTUAL                   PROJECTED      ACTUAL               DESCRIPTION                                  PROJECTED                 ACTUAL
                                                                                         BEGINNING BALANCE                             1,805.60              -576.38
    08/19           490.97        394.53                 88.81             93.39 *       HOMEOWNERS INS                                2,207.76              -275.24
    09/19           490.97                               88.81             93.39 *       HOMEOWNERS INS                                2,609.92              -368.63
    09/19                                                               2,795.86         COUNTY TAXES                                  2,609.92            -3,164.49
    10/19           490.97        535.34                 88.81             93.39 *       HOMEOWNERS INS                                3,012.08            -2,722.54
    10/19                                             2,030.14                                                                           981.94<           -2,722.54
    11/19           490.97                               88.81             93.39 *       HOMEOWNERS INS                                1,384.10            -2,815.93
    12/19           490.97        517.72                 88.81             93.39 *       HOMEOWNERS INS                                1,786.26            -2,391.60
    01/20           490.97                               88.81             93.39 *       HOMEOWNERS INS                                2,188.42            -2,484.99
    02/20           490.97                               88.81             93.39 *       HOMEOWNERS INS                                2,590.58            -2,578.38
    03/20           490.97      1,070.68                 88.81             93.39 *       HOMEOWNERS INS                                2,992.74            -1,601.09
    04/20           490.97        535.34                 88.81             93.39 *       HOMEOWNERS INS                                3,394.90            -1,159.14
    04/20                                                               3,468.75         COUNTY TAXES                                  3,394.90            -4,627.89<
    05/20           490.97        517.72                 88.81             93.39 *       HOMEOWNERS INS                                3,797.06            -4,203.56
    05/20                                             2,795.86                                                                         1,001.20            -4,203.56
    06/20           490.97      1,070.68                 88.81             93.39 *       HOMEOWNERS INS                                1,403.36            -3,226.27
    07/20           490.97                  E            88.81                       E                                                 1,805.52            -3,226.27
TOTALS            5,891.64      4,642.01              5,891.72          7,291.90

Under Federal Law (RESPA) the lowest monthly balance in your escrow account should not exceed $981.94 or 1/6th of the total
anticipated annual disbursement from your escrow account, unless your mortgage documents or state law specifies a lower amount.
When your escrow balance reaches its lowest point during the account cycle, that balance is targeted to be your cushion amount. Under
the Mortgage Contract or State or Federal Law, the targeted low point in your escrow account is $981.94 and the actual low point balance
was -$4,627.89; the amount is indicated with an arrow (<).

Please note that:

     1. Selene, as servicer of your mortgage loan, is obligated to make all payments for taxes and insurance for which the escrow account is
        maintained and if any such payment is not timely, Selene will be responsible for making such payments including any penalties and interest
        and shall be liable for all damages to the mortgagor resulting from its failure to make timely payments;

     2. In the event that a real property insurance premium notice is sent directly to you by the insurer, you have the obligation to promptly transmit
        such premium notice to Selene or our designated institution for payment. Failure to do so may jeopardize your insurance coverage and may
        excuse Selene from liability for failure to timely make such real property insurance payments.

     3. You, as mortgagor, are obligated to pay one-twelfth of the annual taxes and insurance each month to Selene which will be deposited into a
        real property escrow account. However, when there is a deficiency or surplus in your escrow account, a greater or lesser amount may be
        required;

     4. Selene will deposit the escrow payments into a banking institution whose deposits are insured by a federal agency; and

     5. Selene cannot impose any fees related to the maintenance of the real property escrow account.

Selene Finance LP is a debt collector attempting to collect a debt and any information obtained will be used for that purpose.
Please note that if you are in bankruptcy or received a bankruptcy discharge of this debt, this communication is not an attempt to collect
the debt against you personally.
For Servicemembers and their Dependents: The Federal Servicemembers Civil Relief Act and certain state laws provide important
protections for you, including, under most circumstances, a prohibition on foreclosure during and twelve months after the servicemember’s
active duty service. Selene will not foreclose on the property of a servicemember or his or her dependent during that time, except pursuant
to a court order. You also may be entitled to other protections under these laws, including interest rate and fee relief. Please contact us to
learn more about your rights.
